         Case 2:20-cv-01310-JZB Document 6 Filed 07/01/20 Page 1 of 3




 1    Brian A. Howie (026021)
      brian.howie@quarles.com
 2    QUARLES & BRADY LLP
      Firm State Bar No. 00443100
 3    One Renaissance Square
      Two N. Central Ave.
 4    Phoenix, AZ 85004-2391
      Telephone: (602) 229-5200
 5
      Alex M. Weingarten* (CA 204410)
 6    amweingarten@venable.com
      Celeste M. Brecht* (CA 238604)
 7    cmbrecht@venable.com
      Jeffrey K. Logan* (CA 136962)
 8    jklogan@venable.com
      Steven E. Swaney* (CA 221437)
 9    seswaney@venable.com
      VENABLE LLP
10    2049 Century Park East, Suite 2300
      Los Angeles, CA 90067
11    Telephone: (310) 229-9900
12    Attorneys for Plaintiffs
      Xponential Fitness, LLC, AKT Fitness, LLC,
13    Club Pilates Franchise, LLC,
      CycleBar Franchising, LLC, PB Franchising,
14    LLC, Row House Franchise, LLC,
      Stretch Lab Franchise, LLC and Yoga Six
15    Franchise, LLC
16    *Pro Hac Vice Forthcoming
17                       IN THE UNITED STATES DISTRICT COURT
18                            FOR THE DISTRICT OF ARIZONA
19
      Xponential Fitness, LLC, a Delaware limited      Case No.:
20    liability company; AKT Franchise, LLC, a
21    Delaware limited liability company; Club         CORPORATE DISCLOSURE
      Pilates Franchise, LLC, a Delaware limited       FOR PB FRANCHISING, LLC
22    liability company; Cyclebar Franchising, LLC,
      an Ohio limited liability company; PB
23
      Franchising, LLC, a Delaware limited liability
24    company; Row House Franchise, LLC, a
      Delaware limited liability company; Stretch
25    Lab Franchise, LLC, a Delaware limited
26




     QB\63797332.1
         Case 2:20-cv-01310-JZB Document 6 Filed 07/01/20 Page 2 of 3




      liability company; Yoga Six Franchise, LLC, a
 1
      Delaware limited liability company,
 2
                             Plaintiffs,
 3             vs.
 4
      The State of Arizona and Douglas A Ducey,
 5    Governor of the State of Arizona, in his official
      capacity,
 6
 7                           Defendants.

 8            This Corporate Disclosure Statement is filed on behalf of PB Franchising, LLC, in
 9   compliance with the provisions of:
10               X   Rule 7.1, Federal Rules of Civil Procedure, a nongovernmental corporate
11                   party to an action in a district court must file a statement that identifies any
12                   parent corporation and any publicly held corporation that owns 10% or
13                   more of its stock or state that there is no such corporation.
14            _____ Rule 12.4(a)(1), Federal Rules of Criminal Procedure, any nongovernmental
15                   corporate party to a proceeding in a district court must file a statement that
16                   identifies any parent corporation and any publicly held corporation that
17                   owns 10% or more of its stock or states that there is no such corporation.
18            _____ Rule 12.4(a)(2), Federal Rules of Criminal Procedure, if an organizational
19                   victim of alleged criminal activity is a corporation the government must file
20                   a statement identifying the victim and the statement must also disclose the
21                   information required by Rule 12.4(a)(1).
22            The filing party hereby declares as follows:
23                   No such corporation.
24                   Party is a parent, subsidiary or other affiliate of a publicly owned
25            corporation as listed below.
26


                                                     -2-
     QB\63797332.1
         Case 2:20-cv-01310-JZB Document 6 Filed 07/01/20 Page 3 of 3




 1            _____ Publicly held corporation, not a party to the case, with a financial interest in
 2            the outcome.
 3              X    Other (please explain)
 4            Xponential Fitness, LLC, is the parent corporation of PB Franchising, LLC.
 5            RESPECTFULLY SUBMITTED this 1st day of July, 2020.
 6
                                                  QUARLES & BRADY LLP
 7                                                Renaissance One
                                                  Two North Central Avenue
 8                                                Phoenix, AZ 85004-2391

 9                                                By /s/ Brian A. Howie
                                                     Brian A. Howie
10
                                                  Alex M. Weingarten* (CA 204410)
11                                                amweingarten@venable.com
                                                  Celeste M. Brecht* (CA 238604)
12                                                cmbrecht@venable.com
                                                  Jeffrey K. Logan* (CA 136962)
13                                                jklogan@venable.com
                                                  Steven E. Swaney* (CA 221437)
14                                                seswaney@venable.com
                                                  VENABLE LLP
15                                                2049 Century Park East, Suite 2300
                                                  Los Angeles, CA 90067
16
                                                  Attorneys for Plaintiffs
17                                                Xponential Fitness, LLC, AKT Fitness, LLC,
                                                  Club Pilates Franchise, LLC,
18                                                CycleBar Franchising, LLC, PB Franchising,
                                                  LLC, Row House Franchise, LLC,
19                                                Stretch Lab Franchise, LLC and Yoga Six
                                                  Franchise, LLC
20
                                                  *Pro Hac Vice Forthcoming
21
22
23
24
25
26


                                                    -3-
     QB\63797332.1
